 

EXHIBIT 10.4

Execution Version

EQUITY RESTRUCTURING AGREEMENT

This EQUITY RESTRUCTURING AGREEMENT (this “Agreement”), dated as of February
25, 2019, is entered into by and among Summit Midstream Partners, LP, a Delaware
limited partnership (“SMLP”), Summit Midstream GP, LLC, a Delaware limited
liability company and the general partner of SMLP (the “General Partner”), and
Summit Midstream Partners Holdings, LLC, a Delaware limited liability company
and the sole member of the General Partner (“Holdings”). SMLP, the General
Partner and Holdings are individually referred to herein as a “party” and
collectively as the “parties”.

WHEREAS, the General Partner owns all of the Incentive Distribution Rights of,
and an approximate 2.0% General Partner Interest in, SMLP;

WHEREAS, contemporaneous with the execution of this Agreement, SMLP and Holdings
have entered into an Amendment to that certain Contribution Agreement, dated
February 25, 2016, by and between SMLP and Holdings (the “First Amendment”),
pursuant to which SMLP and Holdings agreed to, among other things, amend the
defined term “Remaining Consideration” (as defined therein), subject to the
terms and conditions of the First Amendment;

WHEREAS, contemporaneous with the execution of this Agreement, certain
subsidiaries of SMLP (the “SMLP Subsidiaries”) and certain affiliates of Hess
Midstream Partners, LP, a Delaware limited partnership (“Hess”), entered into
two Purchase and Sale Agreements (the “Tioga PSAs”), pursuant to which the SMLP
Subsidiaries agreed to sell to Hess certain crude oil, natural gas, natural gas
liquids and produced water gathering systems and their associated assets
referred to as the Tioga gathering system; and

WHEREAS, subject to the consummation of the First Amendment and the transactions
contemplated by the Tioga PSAs, Holdings, the General Partner and SMLP have
agreed to the cancellation of the Incentive Distribution Rights and the
restructuring of the General Partner Interest as provided in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE I
INTERPRETATION

Rules of Interpretation

Section 1.2. Unless expressly provided for elsewhere in this Agreement, this
Agreement shall be interpreted in accordance with the following provisions:

(i)the words “this Agreement,” “herein,” “hereby,” “hereunder,” “hereof,” and
other equivalent words shall refer to this Agreement as an entirety and not
solely to the particular portion, article, section, subsection or other
subdivision of this Agreement in which any such word is used;

 

--------------------------------------------------------------------------------

 

(ii)the word “including” and its derivatives mean “including without limitation”
and are terms of illustration and not of limitation;

(iii)all definitions set forth herein shall be deemed applicable whether the
words defined are used herein in the singular or in the plural and correlative
forms of defined terms shall have corresponding meanings;

(iv)the word “or” is not exclusive, and has the inclusive meaning represented by
the phrase “and/or”;

(v)a defined term has its defined meaning throughout this Agreement, regardless
of whether it appears before or after the place where it is defined;

(vi)all references to prices, values or monetary amounts refer to United States
dollars;

(vii)wherever used herein, any pronoun or pronouns shall be deemed to include
both the singular and plural and to cover all genders;

(viii)this Agreement has been jointly prepared by the parties hereto, and shall
not be construed against any Person as the principal draftsperson hereof, and no
consideration may be given to any fact or presumption that any party had a
greater or lesser hand in drafting this Agreement;

(ix)the captions of the articles, sections or subsections appearing in this
Agreement are inserted only as a matter of convenience and in no way define,
limit, construe or describe the scope or extent of such section, or in any way
affect this Agreement;

(x)any references herein to a particular Article or Section means an Article or
Section of this Agreement unless otherwise expressly stated herein;

(xi)unless otherwise specified herein, all accounting terms used herein shall be
interpreted, and all determinations with respect to accounting matters hereunder
shall be made, in accordance with generally accepted accounting principles in
the United States, applied on a consistent basis;

(xii)all references to days shall mean calendar days unless otherwise provided;

(xiii)all references to time shall mean The Woodlands, Texas time; and

(xiv)references to any party shall include such party’s successors and permitted
assigns.

Other Terms

.  Each capitalized term used in this Agreement that is not otherwise defined in
this Agreement has the meaning given to it in the Existing LP Agreement.

ARTICLE II
The Transaction

Effectiveness

.  The Transaction (as defined below) and the provisions of

 

- 2 -

--------------------------------------------------------------------------------

 

this Agreement shall be conditioned upon, and shall be effective only upon, the
closings of the transactions contemplated by the First Amendment and the Tioga
PSAs (including receipt by the SMLP Subsidiaries of an aggregate amount of
$90,000,000 in cash consideration under the Tioga PSAs, subject to adjustment as
provided thereunder) (such closings together, the “Closings”).  

Section 2.2Cancellation of Incentive Distribution Rights and Restructuring of
General Partner Interest.  Immediately following the Closings, Holdings shall
cause the General Partner (acting pursuant to its authority in Section 13.1 of
the Existing LP Agreement) to amend and restate (such amended and restated
agreement being referred to as the “Revised LP Agreement”) the Second Amended
and Restated Agreement of Limited Partnership of SMLP, dated as of November 14,
2017 (the “Existing LP Agreement”), to reflect, effective immediately following
the Closings, the cancellation of the Incentive Distribution Rights (the
“Cancellation”) and the conversion of the General Partner Interest to a
non-economic general partner interest in SMLP (the “Conversion”).

Section 2.3Consideration. In consideration for the Cancellation and the
Conversion (and concurrently therewith), SMLP shall issue to the General Partner
8,750,000 Common Units (the “Restructuring Common Units”).  The issuance of the
Restructuring Common Units, the Cancellation, the Conversion and the amendment
of the Existing LP Agreement are collectively referred to herein as the
“Transaction.”

Section 2.4Further Assurances.  The parties agree to execute and deliver, or
cause to be executed and delivered, such further instruments or documents or
take such other action as may be reasonably necessary or convenient to carry out
the Transaction.

ARTICLE III
Representations and Warranties of The General Partner

The General Partner hereby represents and warrants to Holdings and SMLP that:

Organization, Good Standing and Qualification

.  The General Partner is a Delaware limited liability company duly formed and
validly existing under the Laws (as defined herein) of the state of Delaware and
has all requisite limited liability company power and authority and has taken
all action necessary in order to execute, deliver and perform its obligations
under this Agreement.  This Agreement constitutes a legal, valid and binding
obligation of the General Partner, enforceable against the General Partner in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws relating to or affecting creditors’ rights generally
and to legal principles of general applicability governing the availability of
equitable remedies, including principles of good faith and fair dealing
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law) (collectively, “Enforceability Exceptions”).

No Violations.

Section 3.3  The execution, delivery and performance of this Agreement by the
General Partner does not, and the consummation of the Transaction will not (i)
constitute a breach or violation of, or result in a default (or an event that,
with notice or lapse of time or both, would become a default) under, or result
in the termination or in a right of termination or cancellation of, or
accelerate the performance required by, any note, bond, mortgage, indenture,

 

- 3 -

--------------------------------------------------------------------------------

 

deed of trust, license, franchise, lease, contract, agreement, joint venture or
other instrument or obligation to which the General Partner is a party or by
which the General Partner or its properties is subject or bound that is material
to the General Partner, (ii) constitute a breach or violation of, or a default
under the certificate of formation or limited liability company agreement of the
General Partner, (iii) contravene or conflict with or constitute a violation of
any provision of any law (statutory, common or otherwise), constitution, treaty,
convention, ordinance, equitable principle, code, rule, regulation, order,
write, injunction, decree or ruling (collectively, “Laws”) binding upon or
applicable to the General Partner, or (iv) result in the creation of any lien,
charge, pledge, mortgage, easement, security interest, claim or other
encumbrance (“Encumbrance”), other than, in each case, restrictions on transfer
arising solely under applicable federal and state securities laws on any of the
General Partner’s assets.

Equity Interests

. The General Partner is the beneficial and record holder of the Incentive
Distribution Rights and has good and valid title to the Incentive Distribution
Rights, free and clear of all Encumbrances, and there is no subscription,
option, warrant, call, right, agreement or commitment relating to the issuance,
sale, delivery, repurchase or transfer by the General Partner of the Incentive
Distribution Rights, except as set forth in the Existing LP Agreement.

Section 3.5Investment Intent and Securities Laws Compliance.

(a)The General Partner has been given reasonable access to full and fair
disclosure of all material information regarding SMLP and the Restructuring
Common Units, including reasonable access to the books and records of SMLP. The
General Partner acknowledges and agrees that it has been provided, to its full
satisfaction, with the opportunity to ask questions concerning the terms and
conditions of an investment in SMLP and has knowingly and voluntarily elected
instead to rely solely on its own investigation.

(b)The General Partner understands that the Restructuring Common Units are
“restricted securities” and have not been registered under the Securities Act of
1933, as amended (the “33 Act”) or any applicable state securities Laws. The
General Partner acknowledges that the Restructuring Common Units will bear a
restrictive legend to that effect. The General Partner acknowledges and agrees
that it must bear the economic risk of this investment indefinitely, that the
Restructuring Common Units issued to the General Partner hereunder may not be
sold or transferred or offered for sale or transfer by it without registration
under the Securities Act and any applicable state securities or “Blue Sky” Laws
or the availability of exemptions therefrom.

(c)The General Partner is an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act. The General
Partner has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Restructuring Common Units, and has so evaluated
the merits and risks of such investment. The General Partner is able to bear the
economic risk of an investment in the Restructuring Common Units and, at the
present time and in the foreseeable future, is able to afford a complete loss of
such investment.

(d)The General Partner understands that the Restructuring Common Units are being
offered and issued to the General Partner in reliance upon specific exemptions
from the registration

 

- 4 -

--------------------------------------------------------------------------------

 

requirements of United States federal and state securities Laws and that SMLP is
relying upon the truth and accuracy of, and the General Partner’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings, which are true, correct and complete, of the General Partner set
forth herein in order to determine the availability of such exemptions and the
eligibility of the General Partner to acquire the Restructuring Common Units.

(e)The General Partner acknowledges that as a result of the transactions
contemplated by this Agreement, Holdings and its affiliates will beneficially
own more than 20% of the Outstanding (as defined in the Existing LP Agreement
and the Revised LP Agreement) SMLP Common Units (as defined in the Existing LP
Agreement). The General Partner acknowledges and agrees, and hereby notifies
Holdings and its affiliates, that the voting and other limitations described in
the definition of “Outstanding” in the Existing LP Agreement and the Revised LP
Agreement shall not apply to Holdings and its affiliates as a result of the SMLP
Common Units acquired by the General Partner pursuant to this Agreement.  The
foregoing constitutes written notice by the General Partner to Holdings and its
affiliates pursuant to the definition of “Outstanding” in the Existing LP
Agreement and that will be included in the Revised LP Agreement that the voting
and other limitations set forth therein shall not apply to Holdings and its
affiliates.

Conflicts Committee Information

.  As of the date hereof, the projections provided by the General Partner to
Evercore Group L.L.C. (in its capacity as financial advisor to the Conflicts
Committee) (the “Projections”) as part of the Conflicts Committee’s review in
connection with this Agreement and the First Amendment have a reasonable basis
and are consistent with the current expectations of the management of the
General Partner.  SMLP acknowledges that the Projections (a) are based on
assumptions, estimates and expectations as to future performance, (b) are
subject to risks and uncertainties, and (c) are not guarantees of future results
or performance.

ARTICLE IV
Representations and Warranties of SMLP

SMLP hereby represents and warrants to the General Partner and Holdings that:

Organization, Good Standing and Qualification

.  SMLP is a Delaware limited partnership duly formed and validly existing under
the Laws of the state of Delaware and has all requisite limited partnership
power and authority and has taken all action necessary in order to execute,
deliver and perform its obligations under this Agreement and to consummate the
Transaction.  This Agreement constitutes a legal, valid and binding obligation
of SMLP, enforceable against SMLP in accordance with its terms, subject to the
Enforceability Exceptions.

No Violation

s. The execution, delivery and performance of this Agreement by SMLP does not,
and the consummation of the Transaction will not, (i) constitute a breach or
violation of, or result in a default (or an event that, with notice or lapse of
time or both, would become a default) under, or result in the termination or in
a right of termination or cancellation of, or accelerate the performance
required by, any note, bond, mortgage, indenture, deed of trust, license,
franchise, lease, contract, agreement, joint venture or other instrument or
obligation to which SMLP is a party or by which SMLP or any of its properties is
subject or bound that is

 

- 5 -

--------------------------------------------------------------------------------

 

material to SMLP, (ii) constitute a breach or violation of, or a default under
the certificate of partnership or limited partnership agreement of SMLP (the
“SMLP Organizational Documents”), (iii) contravene or conflict with or
constitute a violation of any provision of any Law binding upon or applicable to
SMLP, or (iv) result in the creation of any Encumbrance on any assets of SMLP.

Restructuring Common Units

.  The Restructuring Common Units will be duly authorized and, when issued and
delivered to the General Partner in accordance with the terms hereof, will be
validly issued, fully paid (to the extent required by the Revised LP Agreement),
and non-assessable (subject to Sections 17-303, 17-607 and 17-804 of the
Delaware Revised Uniform Limited Partnership Act), and free and clear of all
Encumbrances, except for (i) restrictions on transfer arising under applicable
securities Laws and (ii) the applicable terms and conditions of the SMLP
Organizational Documents.

ARTICLE V
Representations and Warranties of HOLDINGS

Holdings hereby represents and warrants to the General Partner and SMLP that:

Organization, Good Standing and Qualification

.  Holdings is a Delaware limited liability company duly formed and validly
existing under the Laws of the state of Delaware and has all requisite limited
liability company power and authority and has taken all action necessary in
order to execute, deliver and perform its obligations under this Agreement and
to consummate the Transaction.  This Agreement constitutes a legal, valid and
binding obligation of Holdings, enforceable against Holdings in accordance with
its terms, subject to the Enforceability Exceptions.

No Violations.

  The execution, delivery and performance of this Agreement by Holdings does
not, and the consummation of the Transaction will not, (i) constitute a breach
or violation of, or result in a default (or an event that, with notice or lapse
of time or both, would become a default) under, or result in the termination or
in a right of termination or cancellation of, or accelerate the performance
required by, any note, bond, mortgage, indenture, deed of trust, license,
franchise, lease, contract, agreement, joint venture or other instrument or
obligation to which Holdings is a party or by which Holdings or any of its
properties is subject or bound that is material to Holdings, (ii) constitute a
breach or violation of, or a default under the certificate of formation or
limited liability company agreement of Holdings, (iii) contravene or conflict
with or constitute a violation of any provision of any Law binding upon or
applicable to Holdings, or (iv) result in the creation of any Encumbrance on any
assets of Holdings.

Section 5.3Investment Intent and Securities Laws Compliance.

(a)Holdings has been given reasonable access to full and fair disclosure of all
material information regarding SMLP and the Restructuring Common Units,
including reasonable access to the books and records of SMLP. Holdings
acknowledges and agrees that it has been provided, to its full satisfaction,
with the opportunity to ask questions concerning the terms and conditions of an
investment in Holdings and has knowingly and voluntarily elected instead to rely
solely on its own investigation.

 

 

- 6 -

--------------------------------------------------------------------------------

 

(b)Holdings understands that the Restructuring Common Units are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities Laws. Holdings acknowledges that the Restructuring
Common Units will bear a restrictive legend to that effect. Holdings
acknowledges and agrees that it must bear the economic risk of this investment
indefinitely, that the Restructuring Common Units issued to the General Partner
hereunder may not be sold or transferred or offered for sale or transfer by it
without registration under the Securities Act and any applicable state
securities or “Blue Sky” Laws or the availability of exemptions therefrom.

 

(c)Holdings is an “accredited investor” as such term is defined in Rule 501(a)
of Regulation D promulgated under the Securities Act. Holdings has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Restructuring Common Units, and has so evaluated the merits and risks of
such investment. Holdings is able to bear the economic risk of an investment in
the Restructuring Common Units and, at the present time and in the foreseeable
future, is able to afford a complete loss of such investment.

 

(d)Holdings understands that the Restructuring Common Units are being offered
and issued to the General Partner in reliance upon specific exemptions from the
registration requirements of United States federal and state securities Laws and
that SMLP is relying upon the truth and accuracy of, and Holdings’ compliance
with, the representations, warranties, agreements, acknowledgments and
understandings, which are true, correct and complete, of Holdings set forth
herein in order to determine the availability of such exemptions and the
eligibility of the General Partner to acquire the Restructuring Common Units.

ARTICLE VI
governing law; consent to jurisdiction; waiver of jury trial

Section 6.1Governing Law; Consent to Jurisdiction; WAIVER OF JURY TRIAL.  This
Agreement and all questions relating to the interpretation or enforcement of
this Agreement shall be governed by and construed in accordance with the Laws of
the State of Delaware without regard to any Laws of the State of Delaware or any
other jurisdiction that would call for the application of the substantive laws
of any jurisdiction other than the State of Delaware.  Each party hereby agrees
that service of summons, complaint or other process in connection with any
actions or proceedings contemplated hereby may be made in accordance with
Section 7.4 addressed to such party at the address specified pursuant to Section
7.4.  Each of the parties irrevocably submits to the exclusive jurisdiction of
the Court of Chancery of the State of Delaware, or in the event, but only in the
event, that such court declines to accept jurisdiction over such action or
proceeding, to the exclusive jurisdiction of the Superior Court of the State of
Delaware (Complex Commercial Division) or, if subject matter jurisdiction over
the matter that is the subject of any such action or proceeding is vested
exclusively in the federal courts of the United States of America, the United
States District Court for the District of Delaware, and any appellate court from
any thereof (collectively, the “Courts”), for the purposes of any action or
proceeding arising out of or relating to this Agreement or any transaction
contemplated hereby (and agrees not to commence any action or proceeding
relating hereto except in such Courts as provided herein).  Each of the parties
further agrees that service of any process, summons, notice or document hand
delivered or sent in accordance with Section 7.4 to such party’s address set
forth in Section 7.4 will be effective service

 

- 7 -

--------------------------------------------------------------------------------

 

of process for any action or proceeding in the State of Delaware with respect to
any matters to which it has submitted to jurisdiction as set forth in the
immediately preceding sentence.  Each of the parties irrevocably and
unconditionally waives any objection to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby in the Courts, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action or proceeding brought in any such court has been brought in an
inconvenient forum.  Notwithstanding the foregoing, each party agrees that a
final judgment in any action or proceeding properly brought in accordance with
the terms of this Agreement shall be conclusive and may be enforced by suit on
the judgment in any jurisdiction or in any other manner provided at law or in
equity.  EACH PARTY irrevocably and unconditionally WAIVES, to the fullest
extent permitted by applicable law, any RIGHT it may have TO a TRIAL BY JURY IN
respect of ANY action or PROCEEDING directly or indirectly arising out of or in
connection with THIS AGREEMENT EXECUTED IN CONNECTION HEREWITH the transactions
contemplated hereby. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF AN
ACTION OR PROCEEDING, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.1.

ARTICLE VII
Miscellaneous

Termination

. In the event that either (a) one or both of the Tioga PSAs is terminated prior
to the “Closing” under and as defined therein, or (b) the Closings have not
occurred by May 24, 2019, this Agreement shall automatically terminate, become
void and have no effect; provided, that nothing in this Section 7.1 shall
relieve or release any party from any liability or damages arising out of such
party’s willful breach of any provision of this Agreement and this Article VII
shall survive any termination of this Agreement.

Section 7.2Amendments and Modifications. This Agreement may be amended, modified
or supplemented only by written agreement of the parties hereto (provided,
however, that any approval on behalf of SMLP and/or the General Partner shall
require the approval of the Conflicts Committee).

Section 7.3Waiver of Compliance. Except as otherwise provided in this Agreement,
any failure of any of the parties to comply with any obligation, covenant,
agreement or condition herein may be waived by the party entitled to the
benefits thereof only by a written instrument signed by the party granting such
waiver (provided, however, that any such waiver by SMLP may be given solely by
the Conflicts Committee), but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

Section 7.4Notices. All notices and other communications hereunder shall be in
writing

 

- 8 -

--------------------------------------------------------------------------------

 

and shall be deemed given if delivered personally or by email transmission, or
mailed by a nationally recognized overnight courier, postage prepaid, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice; provided, that notices of a change of address
shall be effective only upon receipt thereof):

If to Holdings:

 

Summit Midstream Partners, LLC

1790 Hughes Landing Blvd, Suite 500

The Woodlands, TX 77380

Attention: General Counsel

E-Mail: bdegeyter@summitmidstream.com

 

If to SMLP or the General Partner:

 

Summit Midstream Partners, LP

1790 Hughes Landing Blvd, Suite 500
The Woodlands, TX 77380
Attention: General Counsel

E-Mail: bdegeyter@summitmidstream.com

 

with a copy to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention: John M. Greer

     Nick Dhesi

E-Mail: john.greer@lw.com

              nick.dhesi@lw.com

 

and with a copy to:

 

Summit Midstream GP, LLC Conflicts Committee

1790 Hughes Landing Blvd, Suite 500
The Woodlands, TX 77380

Attention: Bob Wohleber

 

Section 7.5Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. No party may
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other parties. Any attempted assignment or transfer in
violation of this Agreement shall be null, void and ineffective.

Section 7.6Specific Performance. The parties acknowledge and agree that a breach
of this Agreement would cause irreparable damage to SMLP, the General Partner
and Holdings, and SMLP, the General Partner and Holdings will not have an
adequate remedy at Law.  Therefore,

 

- 9 -

--------------------------------------------------------------------------------

 

the obligations of the parties under this Agreement shall be enforceable by a
decree of specific performance issued by any court of competent jurisdiction,
and appropriate injunctive relief may be applied for and granted in connection
therewith.  Such remedies shall, however, be cumulative and not exclusive and
shall be in addition to any other remedies which any party may have under this
Agreement or otherwise.

Entire Agreement

. This Agreement constitutes the entire understanding and agreement among the
parties with respect to the subject matter hereof and supersedes any and all
prior or contemporaneous discussions, agreements and understandings, whether
written or oral.

Severability

. Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable Law, but if any
provision or portion of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law in any jurisdiction by any
applicable governmental authority, (a) such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or affect the
validity, legality or enforceability of any provision in any other jurisdiction,
(b) such provision shall be invalid, illegal or unenforceable only to the extent
strictly required by such governmental authority, (c) to the extent any such
provision is deemed to be invalid, illegal or unenforceable, each party agrees
that it shall use its reasonable best efforts to cause such governmental
authority to modify such provision so that such provision shall be valid, legal
and enforceable as originally intended to the greatest extent possible and
(d) to the extent that the governmental authority does not modify such
provision, each party agrees that they shall endeavor in good faith to exercise
or modify such provision so that such provision shall be valid, legal and
enforceable as originally intended to the greatest extent possible.

Facsimiles; Electronic Transmission; Counterparts

. This Agreement may be executed by facsimile or other electronic transmission
(including scanned documents delivered by email) by any party and such execution
shall be deemed binding for all purposes hereof, without delivery of an original
signature being thereafter required.  This Agreement may be executed in one or
more counterparts, each of which, when executed, shall be deemed to be an
original and all of which together shall constitute one and the same document.

[Signature Page Follows]

 

 

- 10 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties to this Agreement as of the date first
written above.

SUMMIT MIDSTREAM PARTNERS, LP

 

By: Summit Midstream GP, LLC, its general partner



/s/ Leonard Mallett

 

 



By

 

 

Name:

Leonard Mallett

 

Title:

President, Chief Executive Officer and Chief Operations Officer

 

 

SUMMIT MIDSTREAM GP, LLC



/s/ Leonard Mallett

 

 



By

 

 

Name:

Leonard Mallett

 

Title:

President, Chief Executive Officer and Chief Operations Officer

 

SUMMIT MIDSTREAM PARTNERS HOLDINGS, LLC



/s/ Brock M. Degeyter

 

 



By

 

 

Name:

Brock M. Degeyter

 

Title:

Executive Vice President, General Counsel and Chief Compliance Officer

 

 

 

Signature Page to Equity Restructuring Agreement